           Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 1 of 21 PageID #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT                                                            FILED
                                                                           for the
                                                             Eastern District of Missouri
                                                                                                                             OCT ll 2019
                                                                                                                           U. S. D!SfRICT COURT
                                                                                                                         EASTERN DISTRICT OF MO
              In the Matter of the Search of                                 )                                                   ST.LOUIS
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)                                 Case No. 4:19 MJ 9013 FRB/NAB
                                                                             )
     Precision Location Information; Subscriber &                            )
  Transactional Records; Cell Site Information; Pen                          )
Register & Trap-and-Trace for Phone# (314) 899-3855                          )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prppertJJ.. (Q be, searched and give its location):
  ;:>ee /"\ttacnment A.


located in the                                        District of
                    ~-------                                        - - - - -Kansas
                                                                              - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  D a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                             Offense Description
        Title 18, United States Code,                                        Felon in possession of a firearm
        Section 922(g)(1)

           The application is based on these facts:



           ~ Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                     SA-~<L,., ,;gnatu~
                                                                                            Andrew Muench, Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:       to/rt /11
                                                                                                     Judge's signature

City and state: St. Louis, MO                                                    Honoraple Frederick R. Buckles, U.S. Magistrate Judge
                    -------------
                                                                                                   Printed name and title
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 2 of 21 PageID #: 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 IN THE MATTER OF AN APPLICATION                    )
 OF THE UNITED STATES OF AMERICA                    )
 FOR A WARRANT TO OBTAIN                            )     No. 4:19 MJ 9013 FRB/NAB
 LOCATION INFORMATION, INCLUDING                    )
 PRECISION LOCATION INFORMATION;                    )
 SUBSCRIBER AND TRANSACTIONAL                       )        FILED UNDER SEAL
 RECORDS; CELL SITE INFORMATION;                    )
 AND FOR A PEN REGISTER AND TRAP                    )
 AND TRACE DEVICES FOR PHONE                        )
 NUMBER (314) 899-3855.

                                          AFFIDAVIT

       I, Andrew Muench, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a warrant and order pursuant

to Rule 41and18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) for information associated

with a cellular telephone (hereinafter referred to as the "subject cellular telephone") to require

SPRINT (hereinafter "the Provider"), and/or any service providers reflected in Attachment A, to

include providers of any type of wire and/or electronic communications, and any other applicable

service providers, to disclose to the United States location information, including precision

location information, transactional and subscriber data and cell site location information, and the

installation and use of other pen register and trap and trace devices associated with the subject

cellular telephone, as described in Attachment B to the proposed warrant and order.

       I am a Special Agent (SA) employed by the Bureau of Alcohol, Tobacco, Firearms &

Explosives (ATF), United States Justice, and have been so employed since January 2018. As such,

I am an "investigative or law enforcement officer of the United States" within the meaning of Title


                                                1
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 3 of 21 PageID #: 3



18, United States Code, Section 2510(7), that is, an officer of the United States empowered by law

to conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States

Code, Section 2516(1 ). My current assignment is with the St. Louis Field Office of the Kansas
                                                                              -
City Field Division where I investigate violations of federal law pertaining to firearms and violent

crimes involving the use of firearms and explosives.

       2.      I am a graduate of the Federal Law Enforcement Training Center and the ATF

National Academy. I have a Bachelor's of science degree in Criminal Justice and a Bachelor's of

science degree in Psychology from the University of Central Missouri. I currently have three credit

hours left for the completion of my Masters in Criminal Justice at the University of Central

Missouri. In December of 2012 I obtained my Missouri Peace Officer Standards and Training

(POST) certificate from the St. Louis County and Municipal Police Academy in St. Louis,

Missouri. From December 2012 to November 2017 I was employed as a Police Officer at the

University City Police Department. From June 2010 to June 2012 I was employed as a student .

assistant with the Bureau of Alcohol, Tobacco, Firearms & Explosives in the Kansas City Field

Division.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      The present affidavit is being submitted in connection with an application of the

United States for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling
                                                 2
   Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 4 of 21 PageID #: 4



information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.

       5.         Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that the subject cellular telephone is currently being used in connection

with violations of Title 18, United States Code, Section 922(g)( 1) (hereinafter referred to as "the

subject offenses"), by Deoman REEVES, and others known and unknown. There is also probable

cause to believe that the location information described in Attachment B to the proposed warrant

and order will lead to evidence of the aforementioned subject offenses as well as to the

identification of individuals who are engaged in the commission of those criminal offense and

related crimes.

                       BACKGROUND CONCERNING WIRELESS PROVIDERS

        6.        Based on my knowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to cellular telephone technology, I am aware

of the following facts and considerations:

        a.        Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

        b.        Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received. For example, when a
                                                    3
      Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 5 of 21 PageID #: 5



    cellular device is used to make or receive a call, text message or other communication, the wireless

    phone provider will typically generate and maintain a record of which cell tower(s) was/were used

    to process that contact. Wireless providers maintain information, including the corresponding cell

    towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and other

    signaling data as part of their regularly conducted business activities. Typically, wireless providers

    maintain records of the cell tower information associated with the beginning and end of a call.

           c.      Because cellular devices generally attempt to communicate with the closest cell

    tower available, cell site location information from a wireless phone provider allows investigators

    to identify an approximate geographic location from which a communication with a particular

    cellular device originated or was received.

            d.     Wireless providers may also retain text messaging logs that include specific

    information about text and multimedia messages sent or received from the account, such as the

    dates and times of the messages. A provider may also retain information about which cellular

    handset or device w~s associated with the account when the messages were sent or received. The

    provider could have this information because each cellular device has one or more unique

    identifiers embedded inside it. Depending upon the cellular network and the device, the embedded

    unique identifiers for a ceilular device could take several different forms, including an Electronic

    Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

    Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile Subscriber

    Identifier ("IMSI"), a Mobile Subscriber Integrated Services Digital Network Number

    ("MSISDN"), or an International Mobile Station Equipment Identity ("IMEI").           When a cellular

    device connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the



                                                      4




l
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 6 of 21 PageID #: 6



cellular antenna or tower in order to obtain service, and the cellular antenna or tower records those

identifiers.

        e.     Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

        f.     Providers of cellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as precision location information or PLI data. E-911 Phase II data provides relatively precise

location information about the cellular telephone itself, either via GPS tracking technology built

into the phone or by attempting to triangulate the device's signal using data from several of the

provider's cell towers. Depending on the capabilities of the particular phone and provider, E-911

data can sometimes provide precise information related to the location of a cellular device.In order

to locate the subject cellular telephone and monitor the movements of the phone, the investigative
                                                 5
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 7 of 21 PageID #: 7



agency(ies), and other authorized federal/state/local law enforcement agencies, may need to

employ one or more techniques described in this affidavit and in the application of the United

States. The investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, may seek a warrant to compel the Provider, any telecommunication service providers

reflected in Attachment A, to include providers of any type of wire and/or electronic

communications (herein incorporated by reference), and any other applicable service providers, to

provide precision location information, including Global Position System information (if

available), transactional records, including cell site location information, and pen register and trap

and trace data.

                         INVESTIGATION AND PROBABLE CAUSE

       7.         Special Agent Andrew Muench of the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) briefed with Lieutenant Detectives Brian Isenberg and Shawn.Whitley of the

City of University City Police Department (UCPD), in reference to a shooting committed by

Deoman REEVES on September 26, 2019.

       8.         On September 26, 2019 officers of the UCPD responded to the area of 7530

Shaftesbury, St. Louis, MO 63130 for a call for shots fired. Officers made contact with witnesses

who reported they heard the gun shots, but did not see anyone shooting. Later that day, a neighbor

(RM) told UCPD officers he was home at the time of the shooting and heard several gun shots in

front of his residence (7423 Shaftesbury). RM said after the shooting he looked outside and saw a

black SUV traveling eastbound on Shaftesbury. Several l:iullet fragments were located inside

R.M. 's residence and bullet holes were located through a window and drapes near the front of the

residence. An additional witness who wished to remain anonymous was located during a second

area canvass. The witness advised he/she was on the front porch of 7519 Shaftesbury at the time
                                                 6
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 8 of 21 PageID #: 8



of the shooting and observed a black Jeep Cherokee drive west on Shaftesbury from Hanley and

approach a blue truck, parked in front of 7530 Shaftesbury. Moments later he/she heard

approximately five gunshots. The Jeep then continued westbound on Shaftesbury, towards North

& South Road. The blue truck drove eastbound on Shaftesbury toward Hanley. The witness said

the shooter in the Jeep was wearing a red hoodie.

         9.    On September 26, 2019 at approximately 1045 hours, two victims, Chelsie

Buchannon and Anthony Anderson responded to the UCPD to report they had been shot at while

driving in the area of 7530 Shaftesbury. They were not injured, but their vehicle sustained bullet

holes.

         10.   Buchannon and Anderson reported separately to UCPD Detectives that prior to

being shot at, they were running errands and were at the Shell gas station near the location of the

shooting. At the gas station they observed a subject known to them as Deoman REEVES, in the

driver's seat of a dark colored Dodge Durango that was parked on the lot of the gas station. A short

time later they were driving eastbound in the 7500 block of Shaftesbury and noticed that same

vehicle parked on the south side of the street. Buchannon said as they approached the vehicle, she

recognized the vehicle as REEVES,' due to the bullet holes along the driver's side that she had

seen several times before. As Buchannon and Anderson drove past the vehicle, they heard gun fire.

Anderson then returned fire in self-defense. Buchannon and Anderson then drove to Delmar and

Highway 1-70 and the blue Durango continued to follow them. They drove south on Highway 1-

70 until the Durango was no longer in sight. Buchannon and Anderson both separately identified

Deoman REEVES in photographic lineups as the subject who shot at them.

         11.   Buchannon and Anderson know REEVES because of a pnor incident

approximately one (1) year ago that took place in the City of St. Louis, wherein Deoman REEVES
                                                7
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 9 of 21 PageID #: 9



utilized the same vehicle and shot at Anderson. The case was dropped because Anderson refused

to testify against REEVES for the shooting.

       12.     While Buchannon was at the station, UCPD Detectives obtained consent to search

her vehicle. UCPD Detectives located two (2) bullet holes in the small rear passenger side window

and recovered an ammunition slug from the driver's side interior pillar. Inside the vehicle, UCPD

Detectives located a black and brown Taurus G2C 9mm handgun with magazines and ammunition

(belonging to Anderson). In addition, UCPD Detectives located a spent 9mm shell casing and a

red hoodie inside the vehicle.

       13.     On September 27, 2019 at approximately 7 p.m., Lt. Isenberg received a telephone

call (314-899-3855) from a subject who identified himself as Deoman REEVES. Deoman

REEVES asked Lt. Isenberg several questions, but would not give specific answers to questions

Lt. Isenberg asked. Lt. Isenberg informed Deoman REEVES he wanted to speak with him in

person, but REEVES told Lt. Isenberg he was out of town. Lt. Isenberg believed Deoman

REEVES was only attempting to obtain information related to the shooting, and had no intention

of meeting with Lt. Isenberg in person to discuss the matter.

       14.     On September 30, 2019, the St. Louis Metropolitan Police Department stopped a

blue Dodge Durango with Virginia license plates (UST-2046) at 5745 Delmar, St. Louis, MO in

reference to the Assault 1st wanted attached to the license plate. The wanted had been entered in

relation to the shooting from September 26, 2019. A small child and Jelani Reeves, cousin of

Deoman REEVES were occupying the vehicle at the time. During a search of the vehicle, officers

located a black colored Smith.and Wesson, Model M&P, 40. Caliber pistol with serial number

HMN3176, in the center console. Officers located bullet holes in the vehicle's driver's door,



                                                8
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 10 of 21 PageID #: 10



driver's seat and rear passenger door, consistent with the description of REEVES' vehicle by

victim Buchannon.

       15.     During an interview, Jelani Reeves told UCPD Detectives that on September 27,

2019 he contacted Deoman REEVES' girlfriend, Candice Walker, and met her that day to borrow

REEVES' Dodge Durango. Jelani Reeves said he had been driving the car and noticed the bullet

holes when he got the vehicle from Walker. Jelani Reeves claimed ownership of the

aforementioned firearm and said he purchased it on September 7th froni Kevin's Guns in St.

Charles, MO.

       16.     Lt. Isenberg has confirmed that the most recent cell phone number utilized by

Deoman REEVES is (314) 899-3855, the subject cellular telephone. Public records checks were

performed on (314) 899-3855 and the provider was identified as SPRINT.

       17.     Search oflaw enforcement data bases confirms that REEVES is a convicted felon,

having been convicted of the following offenses which carry in excess of one year imprisonment:

Assault Second Degree, Armed Criminal Action, Unlawful Use of a Weapon, and Unlawful

Possession of a Firearm.

       18.     In furtherance of the investigation, your affiant conducted law enforcement,

commercial, and open source database inquiries for information concerning Deoman REEVES'

whereabouts. As part of open source inquiries, your affiant conducted searches of Crime Matrix

and Facebook social networking websites looking for profiles and information on Deoman

REEVES. As a part of those searches, your affiant identified and determined that the subject

cellular telephone, with phone number (314) 899-3855 has been utilized on several occasions by

Deoman REEVES. Several inquiries through Crime-Matrix, Accurint, and Facebook and various

l.aw enforcement database inquires show Deoman REEVES using this number as his primary
                                              9
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 11 of 21 PageID #: 11



number as recently as September 18, 2019. This number is being used as REEVES' primary

contact number. Your affiant believes that monitoring and tracking the subject cellular telephone,

with phone number (314) 899-3855, would be the most expedient method to locate REEVES. The

monitoring of cellular data, as well as the activation of precision location information, will permit

investigators to ascertain who REEVES is communicating with, as well as determine REEVES'

whereabouts. This information is believed to be the most efficacious in locating REEVES.

        19.     Based on your affiants training and experience, I know that criminals involved in

shootings and who carry firearms, utilize cellular telephones before, during, and after violent

engagements, in order to communicate and plan their activities. The prospective information

sought in this warrant will allow investigators to determine the general movements and contacts

that Deoman REEVES makes and assist in locating evidence of violations oflaw.

        20.     The investigation has clearly demonstrated that the subject cellular telephone is

being used in connection with the commission of offenses involving ongoing violations of Title

18, United States Code, Section 922(g)(l) (the subject offense). It is critical that the investigative

team be able to locate and monitor the movements of the subject cellular telephone thereby

assisting in the identification of any co-conspirators and the seizure of evidence. Your affiant

believes that the requested authorization would.be a valuable asset in achieving the overall goals

of the investigation.

                                         CONCLUSION

       21.     Based on the above inform,ation, your affiant submits that there is probable cause

to believe that the subject cellular telephone is currently being used in connection with the

commission of the subject offenses, by Deoman REEVES, and others known and unknown. There

is also probable cause to believe that the location information described in Attachment B to the
                                                 10
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 12 of 21 PageID #: 12



proposed warrant and order will lead to evidence of the aforementioned subject offenses as well

as to the identification of individuals who are engaged in the commission of those criminal offense

and related crimes.

           22.    None of the investigative techniques that may be empl<?yed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only. Furthermore, the criminal conduct being investigated

is not limited to the daytime. Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to

daytime use only.           Accordingly, the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, request the ability to employ these investigative.·

techniques at any time, day or night.

           The monitoring of the location of the subject cellular telephone by one of the methods

described herein will begin within ten (10) days of the date of issuance of the requested Warrant

and Order.

 ill /11   I10i
~
                                                1::±1--
Swom to and subscribed before me this _iL day of October, 2019.

                                                       ~~ FREDERICK R. BUCKLES ·'
                                                          UNITED STATES MAGISTRATE JUDGE
                                                          Eastern District of Missouri




                                                  11
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 13 of 21 PageID #: 13




                                           ATTACHMENT A

       The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(c)(l)(A) &

B, (c)(2), and 3122 and Federal Rule of Criminal Procedure 41 requesting that the Court issue a

Warrant and Order requiring a telecommunications service provider reflected in Part II of this

Attachment A, to disclose the records and other information concerning the account described in

Part I of this Attachment A.

       I.      The Account(s)

       The Order applies to certain records and information associated with the following:

 Provider       Number or identifier             Owner, if known       Subject of investigation,
 Name                                                                  if known
 SPRINT         (314) 899-3855                                         DEOMAN REEVES

                (the subject cellular
                telephone)


       II.     The Provider

       Records and information associated with the subject cellular telephone that is within the

possession, custody, or control of SPRINT, and other applicable service providers reflected on the

list contained in this Attachment A, including information about the location of the subject cellular

telephone if it is subsequently assigned a different call number.




                                                 1
           Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 14 of 21 PageID #: 14




                                 LIST OF TELECOMMUNICATION SERVICE PROVIDERS

0 I Communications                      Egyptian Telephone                Mid-Atlantic                 Socket Telecom
Access Line Communication               Electric Lightwave, Inc.          Midvale Telephone Exchange   Spectrum
ACN, Inc.                               Empire Paging                     Mobile Communications        Sprint
ACS                                     Ernest Communications             Mound Bayou Telephone Co.    SRT Wireless
Aero Communications, Inc. (IL)          EZ Talk Communications            Mpower Communications        Star Telephone Company
Afford A Phone                          FDN Communications                Navigator                    Start Wireless
Airvoice Wireless                       Fibernit Comm                       Telecommunications         Sugar Land Telephone
Alaska Communications                   Florida Cell Service              NE Nebraska Telephone        Sure West Telephone Company
Alhambra-GrantfX Telephone              Florida Digital Network           Netlink Comm                 Talk America
Altice USA                              Focal Communications              Network Services             Tele Touch Comm
AmeriTel                                Frontier Communications           Neustar                      Telecorp Comm
AOL Corp.                               FuzeBox, Inc.                     Neutral Tandem               Telepak
Arch Communication                      Gabriel Comm                      Nex-Tech Wireless            Telispire PCS
AT&T                                    Galaxy Paging                     Nexus Communications         Telnet Worldwide
AT&T Mobility                           Global Communications             NII Comm                     Tex-Link Comm
Bell Aliant                             Global Eyes Communications        North Central Telephone      Time Warner Cable
Big River Telephone                     Global Naps                       North State Comm             T-Mobile
Birch Telecom                           Grafton Telephone Company         Northcoast Communications    Total Call International
Blackberry Corporation                  Grand River                       Novacom                      Tracfone Wireless
Brivia Communications                   Grande Comm                       Ntera                        Trinity International
Broadview Networks                      Great Plains Telephone            NTS Communications           U-Mobile
Broadvox Ltd.                           Harrisonville Telephone Co.       Oklahoma City SMSA           United Telephone of MO
Budget Prepay                           Heartland Communications          ONE Communications           United Wireless
Bulls Eye Telecom                       Hickory Telephone                 ONSTAR                       US Cellular
Call Wave                               Huxley Communications             Optel Texas Telecom          US Communications
Cbeyond Inc.                            iBasis                            Orion Electronics            USLEC
CCPR Services                           IDT Corporation                   PacBell                      US Link
Cellco Partnership,                     Illinois Valley Cellular          PacWest Telecom              US West Communications
 d/b/a Verizon Wireless                 Insight Phone                     PAETEC Communications        USA Mobility
Cellular One                            Integra                           Page Plus Communications     VarTec Telecommunications
Cellular South                          Iowa Wireless                     Page Mart, Inc.              Verisign
Centennial Communications               IQ Telecom                        Page Net Paging              Verizon Telephone Company
Century Link                            J2 Global Communications          Panhandle Telephone          Verizon Wireless
Charter Communications                  Leap Wireless International       Peerless Network             Viaero Wireless
Chickasaw Telephone                     Level 3 Communications            Pineland Telephone           Virgin Mobile
Choctaw Telephone Company               Locus Communications              PhoneTech                    Vonage Holdings
CimcoComm                               Logix Communications              PhoneTel                     Wabash Telephone
Cincinnati Bell                         Longlines Wireless                Preferred Telephone          Wave2Wave Communications
Cinergy Communications                  Los Angeles Cellular              Priority Communications      Weblink Wireless
Clear World Communication               Lunar Wireless                    Puretalk                     Western Wireless
Com-Cast Cable Comm.                    Madison River                     RCNTelecom                   Westlink Communications
Commercial Communications                 Communications                  RNK Telecom                  WhatsApp
Consolidated Communications             Madison/Macoupin Telephone        QWEST Communications         Windstream Communications
Cox Communications                        Company                         Sage Telecom                 Wirefly
Cricket Wireless                        Mankato Citizens Telephone        Seren Innovations            XFinity
Custer Telephone Cooperative            Map Mobile Comm                   Shen tel                     XO Communications
DBS Communications                      Marathon Comm                     Sigecom LLC                  Xspedius
Delta Communications                    Mark Twain Rural                  Sky Tel Paging               Yakdin Valley Telephone
Detroit Cellular                        Max-Tel Communications            Smart Beep Paging            YMAX Communications
Dobson Cellular                         Metro PCS                         Smart City Telecom           Ztel Communications 1
                                        Metro Teleconnect




                    1   Last Update: 09/27/2019
                                                                      2
Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 15 of 21 PageID #: 15




                                        ATTACHMENT B

        It is hereby ordered, pursuant to 18 U.S.C. §§ 2703(c)(l)(A) &(B), (c)(2) and 3123 and

Federal Rule of Criminal Procedure 41, that the Provider(s) identified in Attachment A shall

disclose to the United States the following:

I.      PRECISION LOCATION INFORMATION

        A.     Information to be Disclosed by the Provider

        All information for the following time period of forty-five days from the date of this

Warrant and Order, that is for the time period from October 11, 2019, to November 24, 2019,

11 :59 p.m. (CT) during all times of day and night, regarding the location of the subject cellular

telephone described in Attachment A.

       "Information about the location of the subject cellular telephone" includes all available E-

911 Phase II data, GPS data, latitude-longitude data, and other precision location information, as

well as all data about which "cell towers" (i.e., antenna towers covering specific geographic areas)

and "sectors" (i.e., faces of the towers) received a radio signal from the cellular telephone described

in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of the Provider, the Provider

is required to disclose the Location Information to the investigative agency(ies).

       B.      Information to Be Seized by the United States

       All information described above in Part I, Section A that constitutes evidence of violations

of Title 21, United States Code, Sections 841(a)(l) and 846 involving Deoman REEVES.




                                                  1
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 16 of 21 PageID #: 16




II.     CELL TOWER RECORDS AND OTHER TELECOMMUNICATION DATA

       For the subject cellular telephone identified in Attachment A, the following

telecommunication records and information, but not the contents of any communication for the

past thirty (30) days from the date ofthis Warrant and Order and at reasonable intervals for up to

forty-five (45) days from the date of this Warrant and Order, the following:

       Information to be Disclosed by the Provider

               1.      All available names, addresses, and identifying information, and other

subscriber and service featuJ.:e information and types of service utilized;

               2.      Length of service;

               3.      All telephone numbers,· Electronic Serial Number ("ESN"), a Mobile

Electronic Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a SuQscriber ·

Identity Module ("SIM"), an International Mobile Subscriber Identifier ("IMSI"), a Mobile

Subscriber Integrated Services Digital Network Number ("MSISDN"), or an International Mobile

Station Equipment Identity ("IMEi") numbers, including any and all customer service records,

credit and billing records, can.:be-reached numbers (CBR), enhanced custom calling features, and

primary long-distance carrier;

               4.      Subscriber information available for any originating telephone number;

               5.      Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls to the subject cellular telephone) for the above-specified time period;




                                                  2
 Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 17 of 21 PageID #: 17




                6.     Means and source of payment for services, including any credit card or bank

account number, and air-time summaries for available service periods, for the IP (internet protocol)

addresses being utilized by and signaled to and from the aforementioned subject cellular telephone;

                7.     Cellular telephone records and information pertaining to the following, for

the above-specified time period:

                       (a)     call detail information (provided in an electronic format specified

by the agents/officers of the investigative agency(ies), and other authorized federal/state/local law

enforcement agencies);

                       (b)     cell site activation information, including information identifying

the antenna tower receiving transmissions from the subject cellular telephone number, and any

information on what portion of that tower is receiving a transmission from the subject cellular

telephone number, at the, beginning and end of a particular telephone call made to or received by

the subject cellular telephone number;

                       (c)    numbers dialed;

                       (d)    call duration;

                       (e)    incoming numbers if identified;

                       (f)    signaling information pertaining to that number;

                       (g)    a listing of all control channels and 'their corresponding cell sites;

                       (h)    an engineering map showing all cell site tower locations, sectors and

orientations;




                                                 3
Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 18 of 21 PageID #: 18




                           (i)    subscriber information, including the names, addresses, credit and

billing information, published and non-published for the telephone numbers being dialed from the

subject cellular telephone;

                           G)     historical location estimates, such as Network Event Location

System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD); and,

                           (k)    Internet Protocol (IP addresses) utilized by and signaled to and from

the subject cellular telephone.


III.   PEN REGISTERS AND TRAP AND TRACE DEVICES
                     ,,_


       For the subject cellular telephone identified in Attachment A for a period of forty-five (45)

days from the date of this Warrant and Order, the following:

       1.      Pursuant fo Title 18, United States Code, Section 3123, pen register and trap and

trace devices, including enhanced caller identification, may be installed by the investigative

agency(ies) and used to record or decode dialing, routing, addressing, or signaling information,

and to capture the incoming electronic or other impulses, which identify the originating number or

other dialing, routing, addressing and signaling information reasonably likely to identify the source

of a wire or electronic communication to and from the subject cellular telephone number, including

the direct connect, Voice-over-LTE (VoLTE), non-content data transmissions, or digital dispatch

dialings (if applicable), the dates and times of such dialings, and the length of time of the

connections, pertaining to the subject cellular telephone described in Attachment A., including the

date, time, and duration of the communication, and the following, without geographic limit,

including:



                                                    4
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 19 of 21 PageID #: 19




            a. IP addresses associated with the cell phone device or devices used to send or receive

               electronic communications;

            b. Any unique identifiers associated with the cell phone device or devices used to

               make and receive calls with cell phone number described in Attachment A, or to

               send or receive other electronic communications, including the ESN, MEIN, IMSI,

               IMEI, SIM, MSISDN, or MIN;

            c. IP addresses of any websites or other servers to which the subject cellular telephone

               connected;

            d. Source and destination telephone numbers and email addresses;

            e. "Post-cut-through dialed digits," which are digits dialed after the initial call set up

               is completed, subject to the limitations of 18 U.S.C. § 3121(c).

       2.      The Provider, and/or any telecommunications service providers reflected in

Attachment A, to include providers of any type of wire and/or electronic communications, and any

other applicable service providers, shall initiate caller identification on the subject cellular

telephone identified in Attachment A, without the knowledge of or notification to the subscriber,

for the purpose of registering incoming telephone numbers

       3.      The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic communications, and any other applicable service providers, shall furnish the

agents/officers of the investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, forthwith all information, facilities, and technical assistance necessary to

accomplish the installation and use of the pen register and trap and trace devices, including




                                                  5
           Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 20 of 21 PageID #: 20




         enhanced caller identification, unobtrusively and with minimum interference to the services that

         are accorded persons with respect to whom the installation and use is to take place.

                4.      The Providers reflected in Attachment A, to include providers of any type of wire

         and/or electronic communications, and any other applicable telecommunications service

         providers, shall provide the agents/officers of the investigative agency(ies), and other authorized

         federal/state/local law enforcement agencies, with the results of the pen register and trap and trace

         devices, including enhanced caller identification, at reasonable intervals for the duration of this

         Warrant and Order.

                5.      Should the subject cellular telephone identified in Attachment A and/or ESN, MIN,

         IMEi, MSID or IMSI number listed above be changed by the subscriber during the effective period

         of this Order, the request for _pen register and trap and trace devices, including enhanced caller

         identification, shall remain in effect for any new telephone to which the subject cellular telephone

         listed above is changed throughout the effective period of these Warrants and Orders.

                6.      The Providers reflected in Attachment A, to include providers of any type of wire
     1
         and/or electronic communications, and any other applicable service providers, shall be provided

         compensation by the lead investigative agency for reasonable expenses incurred in providing

         technical assistance.

                7.      Pursuant to Title 18, United States Code, Sections 3123(d)(l) and (2), the Provider,

         and the service providers reflected in Attachment A, to include providers of any type of wire and/or

         electronic communications, and any other applicable service providers, shall not disclose the

         existence of this application and/or any warrant or order issued upon this application, or the

         existence of the investigation, for a period of one year from the date of this Order to a subscriber

                                                          6



L_
  Case: 4:19-mj-09013-NAB Doc. #: 1 Filed: 10/11/19 Page: 21 of 21 PageID #: 21




or lessee or to any other person, except that the provider may disclose the warrant to an attorney

for the provider for the purpose of receiving legal advice.

       This Warrant and Order does not authorize interception of any communications as defined

in Title 1_8, United States Code, Section 2510(4), but authorizes only the disclosure of signaling

information, including cell site information, precision location information, including GPS

information, related to the subject cellular telephone.

       The investigative agency(ies ), ·and other authorized federal/state/local law enforcement

agencies, to whom this Warrant and Order is directed will begin monitoring the location of the

subject cellular telephone by one of the methods described in this Warrant within ten (10) days of

the date of this Warrant and Order.




                                                  7
